DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 filed 8/3/21 are under consideration.
Sequence Requirements
   This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth on as follows:
The specification does not contain sequence identifiers (SEQ ID#s) in all locations where sequences are disclosed, see at least page 4.
  Full compliance with the sequence rules is required in response to this Office Action.  A complete response to this office action should include both compliance with the sequence rules and a response to the Office Action set forth below.  Failure to fully comply with both these requirements in the time period set forth in this Office Action will be held non-responsive.




Claim Objections
Claim 6 is objected to because of the following informalities:  an amount for the sequence identity is missing, compare to claims 5 and 7.  Appropriate correction is required. The claim is not further treated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 requires SEQ ID#1 and has the property of preventing or attenuating formation of a complex between a viral surface protein and a receptor on a host cell. It is not clear if the further step is administering a second agent or the limitation in claim 12 should be a wherein clause limitation is a property of the peptide administered and thus also not further limit the claim. The claim is not further treated.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim changes the sequence of SEQ ID# 1 by conservative mutations, thus it is not SEQ ID# 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. The claim is not further treated. It is noted that the limitation becomes similar to that of % identity to SEQ ID# 1 and would be treated way if presented in independent form. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 8, 9, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a peptide that binds a receptor or binds ACE-2 receptor.


The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed genus of peptides. 
The specification only discloses SEQ ID# 1.
The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of peptides. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).              
Furthermore The Board in Ex Parte Kubin found that the written description of 35 USC 112 was not met, stating that  
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 

               The Board in Ex Parte Kubin further stated on page 16 that 
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.  

In this case, the specification does not appear to describe the genus of peptides to ACE-2 or to any viral receptor and thus does not satisfy either the Lilly nor Enzo standards.  
 The Board in Kubin indicated that possession may not be shown by merely describing how to obtain possession of members of the claimed genus.  The peptides are claimed by function.  However, the specification does not disclose sufficient information on the structural function relationship to identify the claimed genus of peptides without screening for them.  One of ordinary skill in the art would not be able to identify the broad claimed genus of peptides that have the function claimed
Thus, the specification does not provide an adequate written description of the genus of peptides that are required to practice the claimed invention.  Applicants have not described the genus of peptides sufficiently to show they had possession of the claimed genus or the genus of peptides 70% identical to SEQ ID# 1 that have the function. Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.

Claims 1-5, 7-9, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to preventing or treating any viral infection with a peptide of SEQ ID# 1, but include limitation of Covid-19, peptide modifications, and the functional parts of the interaction.
The specification shows in vitro inhibition of SARS-CoV-2 to reduce infection of VERO cells. 
The specification does not teach administering peptides to patients in a manner that treats or prevents any viral infection or Covid-19 infection. 
	The claims are broadly directed toward treating or preventing any viral infection. 
The term ACE2 also encompasses proteins from a large family of human and non-human enzymes (Hou, Y., et al., 2010, Arch. Virol. 155:1563-1569).  The specification does not teach the effective of SEQ ID# 1 against the genus of possible receptors. 
	There is no teaching of treating or preventing viral infections that use other than the one ACE2 receptor or teaching of the receptors other virus use. 
	The specification does not teach that any other virus can be blocked with this peptide.
	While the specification teaches this can be administered intranasally to mice (para 165 and Figure 9), there is no showing that this is effective in treating or preventing in humans infected with SARS-CoV-2 or any other virus. 
	The delivery of peptides for human viral therapy is well known to have issues with delivery, dosing, and bioavailability as well as the problem of in vitro to in vivo correlation.  
	The development of HIV antivirals has proven problematic (Gait and Karn, Tibtech Vol 13, pages 430-438, 1995;). Several factors have hampered the development of efficacious antivirals including short serum half-lives, poor bioavailabilities, rapid clearance rates, sequestration of drugs by serum proteins, drug resistance, and uneven tissue distribution throughout the body.
	As Gait and Karn note (Gait and Karn, Tibtech Vol 13, pages 430-438, 1995, see p. 437) “Since these types of problems are unpredictable, it remains necessary to take into account the pharmacological parameters in any drug development program at the earliest possible stage.” 
	Naider and Anglister (Current Opinion in Structural Biology Vol 19, pages 473-482, 2009) reviewed some of the problems associated with the development of peptide-based fusion inhibitors for HIV-1. The authors stated that "The ideal HIV-1 entry inhibitor will be an inexpensive, stable, low molecular weight compound that is orally active and has a long serum half-life. Peptides that are currently administered do not meet any of these criteria."
	 
	Gali et al. (Antimicrob Agents Chemother Vol 54, pages 5105-5114, 2010) also commented on the limitations of many in vitro tissue culture assays in trying to predict clinical efficacy. Many potential candidates have failed in clinical trials because the preclinical in vitro assays employed were not predictive of in vivo effectiveness. In order for the compound to be effective, it must be present in suitable concentrations in the compartment where it is to be effective. 
	Thus, while one of skill in the art wanting peptide therapies, the teachings indicate that there are many problems and unpredictabilities in using peptides. 

	Thus, it would require undue experimentation to use the claimed peptides to treat or prevent any viral infection to any receptor and any ACE2 using the peptide of SEQ ID# 1 with the expectation of success.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, and 7 are rejected under 35 U.S.C. 102a2 as being anticipated by Gilbert et al. (US11129892).
For the claims, Gilbert et al. teach a method of administering a peptide to induce an immune response by vaccinating (claim 23) using a peptide 90% identical to SEQ ID# 1, see as follows: 
Patent No. 11129892
SEQ ID NO 30
LENGTH: 15
ORGANISM: Severe acute respiratory syndrome coronavirus 2
Query Match             92.2%;  
Best Local Similarity   100.0%;  
Qy          1 FQPTNGVGYQPY 12
              ||||||||||||
Db          4 FQPTNGVGYQPY 15

Prior art SEQ ID# 30 peptide is 92.5% identical to SEQ I# 1.
Thus, Gilbert et al. anticipate the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al.  as applied to claims 1-5, and 7 above, and further in view of Basle et al. (Chemistry & Biology Vol 17, 2010, pages 213-227).
Gilbert et al. is discussed above and also teach lysine can be added to functionalize a peptide (col 12 line 28).
Gilbert et al. does not teach biotin.
It is well known in the art that peptides and proteins can be tagged, fused and modified for the purposes of purification, detection, and stabilization.
Basle et al. teach that a lysine residue can react via an amide group to add a fluorescent tag (page 213, middle and Figure 1a).
One of ordinary skill in the art at the effective time of filing would know that adding a lysine to the peptide would allow the addition of a biotin, thienoimidazole derivative, and that FITC is used as a fluorescent tag. One of ordinary skill in the art at the effective time of filing would be motivated to add a biotin because it is small and is not likely to interfere with the protein and there are many reagents and protocols for using biotin in peptides and proteins.  
	Thus, it would be prima facie obvious to one of ordinary skill in the art at the effective time of filing to modify the peptide of Gilbert et al. with art known modifications of Basle et al. with the expectation of success knowing that they are known in the art.

Claim(s) 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al.  as applied to claims 1-5, and 7 above, and further in view of Chen et al. (J of Virology Vol 87, pages 10777-10783, year 2013)
Gilbert et al. is discussed above.
Gilbert et al. does not teach identifying and characterizing virus and host cell interact as recited in claim 13 a) and b).
Chen et al. teach that MERS-Cov enter host cells via a receptor and the RBD can be used to inhibit viral entry (page 10782 Therapeutic Implications)).  
One of ordinary skill in the art at the effective time of filing would know that blocking entry into host cell is a way to prevent or reduce infection from the virus and would have known that the virus was a respiratory virus and that nasal administration can induce immune responses in the respiratory mucosal surfaces. 
 One of ordinary skill in the art at the effective time of filing would be motivated to identify agents that interfere with virus entry to use as treatments and vaccines as suggest in Chen et al.
	Thus, it would be prima facie obvious to one of ordinary skill in the art at the effective time of filing to select the peptide of Gilbert et al. with art known strategy of Chen et al. of blocking binding and entry into host cell.

Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert et al. and Chen et al. (J of Virology Vol 87, pages 10777-10783, year 2013) as applied to claims 13-17 above, and further in view of Basle et al. (Chemistry & Biology Vol 17, 2010, pages 213-227).
Gilbert et al. and Chen et al. are discussed above.
Gilbert et al. and Chen et al. do not teach modifying peptides.
Basle et al. teach that a lysine residue can react via an amide group to add a fluorescent tag (page 213, middle and Figure 1a).
It is well known in the art that peptides and proteins can be tagged, fused and modified for the purposes of purification, detection, and stabilization.
One of ordinary skill in the art at the effective time of filing would know that adding a lysine to the peptide would allow the addition of a biotin, a thienoimidazole derivative, and that FITC is used as a fluorescent tag. One of ordinary skill in the art at the effective time of filing would be motivated to add a biotin because it is small and is not likely to interfere with the protein and there are many reagents and protocols for using biotin in peptides and proteins.  
	Thus, it would be prima facie obvious to one of ordinary skill in the art at the effective time of filing to modify the peptide used in the method of Gilbert et al. and Chen et al. with art known modifications of Basle et al. with the expectation of success knowing that they are known in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-22 of U.S. Patent No. 11078242. Although the claims at issue are not identical, they are not patentably distinct from each other because the use SEQ ID# 1 in a method to treat coronavirus infection and the pending claims use 70% identity to SEQ ID# 1 or a peptide described with the same function. There is no restriction to bar an ODP rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        

/Shanon A. Foley/Primary Examiner, Art Unit 1648